The Chief Justice
delivered the opinion of the court.
This is an appeal taken by the lessor of the plaintiff from a judgment for the defendant in an action of ejectment.
The main question is, whether there was an adverse possession for twenty years, in the defendant, and those under whom he claims, whereby the action should be barred?
It appears that the lessor of the plaintiff and the defendant, claim parcels of a tract under the same person in whom the possession of both parcels was united, within less than twenty years; and that the person under whom the lessor of the plaintiff and defendant claim, took and held the possession of the whole tract in virtue of a contract with another, from whom the lessor of the plaintiff obtained the conveyance of the legal title.
Under these circumstances it is clear, that there could not have been an adverse possession for twenty years, not only because the possession was consistent with the legal title, but because the possession of the parcels claimed by the lessor of the plaintiff and defendant, was within less than twenty years, united in the same person, under the same title. Such an unity of title and possession precludes the possibility of the possession being hostile.
The only other point occurring in the case was decided for the appellant, and as we apprehend it was decided correctly, it is unnecessary to be particularly noticed.
The judgment must be reversed with costs, and the cause remanded for a new trial to be had not inconsistent with the foregoing opinion.